131 Nev., Advance Opinion 35
                           IN THE SUPREME COURT OF THE STATE OF NEVADA

                   PROVINCIAL GOVERNMENT OF                             No. 57956
                   MARINDUQUE,
                   Appellant,                                                   FILED
                   vs.
                   PLACER DOME, INC.; AND BARRICK                                JUN 1 1 2015
                   GOLD CORPORATION,
                   Respondents.

                               Appeal from a district court order granting a motion to dismiss
                   for forum non conveniens Eighth Judicial District Court, Clark County;
                   Valerie Adair, Judge.
                              Affirmed.

                   Snell & Wilmer L.L.P. and Patrick G. Byrne, Las Vegas; Snell & Wilmer
                   L.L.P. and Neil Peck and Jessica E. Yates, Denver, Colorado; Diamond
                   McCarthy, L.L.P., and James D. McCarthy, Walter J. Scott, David
                   Ammons, and Reda Hicks, Dallas, Texas,
                   for Appellant.

                   Morris Law Group and Steve L. Morris and Rex D. Garner, Las Vegas;
                   Arnold & Porter LLP and Edward Han, Washington, D.C.; Arent Fox LLP
                   and Martin F. Cunniff, Washington, D.C.,
                   for Respondents.


                   BEFORE THE COURT EN BANC.'

                                                   OPINION

                   By the Court, PARRAGUIRRE, J.:
                              In this appeal, we are asked to determine whether the district
                   court abused its discretion by dismissing a complaint for forum non


                         'The Honorable Kristina Pickering, Justice, voluntarily recused
                   herself from participation in the decision of this matter.
SUPREME COURT
      OF
    NEVADA


(0) 1947A are144                                                                 )5- nicol
                conveniens when the events giving rise to the complaint occurred in the
                Republic of the Philippines and the alternative fora are in Canada.
                Because this matter has no bona fide connection to this state, we conclude
                that the district court properly exercised its discretion by granting the
                motion to dismiss for forum non conveniens. We further conclude that the
                district court imposed appropriate conditions to ensure the adequacy of the
                alternative fora without requiring appellant to proceed in any particular
                forum. Accordingly, we affirm.
                                 FACTS AND PROCEDURAL HISTORY
                           Appellant, the Provincial Government of Marinduque (the
                Province), is a political subdivision of the Republic of the Philippines.
                Respondent Placer Dome, Inc. (PDI), was incorporated under the laws of
                British Columbia, Canada. Beginning in the 1950s, a predecessor of PDI
                formed Marcopper Mining Corporation to undertake mining activities in
                the Province. This predecessor, and later PDI, held a substantial minority
                of the shares of Marcopper. According to the Province, PDI and its
                predecessor controlled all aspects of Marcopper's operations. During the
                course of Marcopper's operations, several incidents occurred that caused
                significant environmental degradation and health hazards to the people
                living in the Province, who are known as Marinduqueiios.
                           These incidents and the harms resulting therefrom were
                investigated by several organizations, including United States Geological
                Survey (U.S.G.S.) teams. U.S.G.S. documents regarding the disasters are
                located in Colorado and Virginia, and U.S.G.S. team members reside
                throughout the United States. Several participants in medical missions to
                the Province also reside across the United States. Many witnesses whose
                testimony would be material to the Province's claims live in the
                Philippines. Many individuals named in the Province's operative
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                complaint as being involved with Marcopper or PDI live in Canada, but
                some live in the United States. Few, if any, material witnesses reside in
                Nevada.
                            At the time the Province filed its complaint in the district
                court, PDI subsidiaries owned mining operations in Nevada. Shortly
                thereafter, PDI and another business entity amalgamated under the laws
                of Ontario, Canada, to form respondent Barrick Gold Corporation.
                Barrick's subsidiaries have continued substantial mining operations in
                Nevada. Barrick and PDI contend that only their subsidiaries conduct
                business in Nevada and personal jurisdiction is therefore lacking. The
                Province responds that the corporate veils may be pierced to establish
                personal jurisdiction in Nevada over both Barrick and PDI.
                            Barrick and PDI moved to dismiss for forum non conveniens,
                arguing that either British Columbia, where PDI was incorporated, or
                Ontario, where Barrick was formed, would provide a better forum for this
                litigation. The Province opposed this motion and alternatively asked the
                district court to condition dismissal on Barrick's and PDI's consent to
                jurisdiction in the Philippines. Because the Province is a foreign plaintiff,
                the district court gave the Province's choice of a Nevada forum "little
                deference." The district court found that the Philippines would be the best
                forum for this litigation and stated that the Province could file a complaint
                there, but the court refused to condition dismissal on Barrick's and PDI's
                consent to jurisdiction in the Philippines The district court further found
                that either British Columbia or Ontario provided an adequate alternative
                forum. After analyzing several public and private interest factors, the
                district court found that dismissal for forum non conveniens was
                warranted. The district court conditioned dismissal on Barrick's and PDI's
                (1) waiver of personal jurisdiction, statute of limitations, and forum non
SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A 09
                conveniens arguments in British Columbia and Ontario; and (2) stipulation
                that both monetary and injunctive relief would be available in British
                Columbia and Ontario. Because Banick and PDI agreed to these
                conditions, the district court dismissed the action without prejudice. The
                Province now appeals.
                                                  DISCUSSION
                            We review a district court's order dismissing an action for
                forum non conveniens for an abuse of discretion. Payne v. Eighth Judicial
                Dist. Court, 97 Nev. 228, 229, 626 P.2d 1278, 1279 (1981), overruled on
                other grounds by Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004).
                            When deciding a motion to dismiss for forum non conveniens, a
                court must first determine the level of deference owed to the plaintiffs
                forum choice. Pollux Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64,
                70 (2d Cir. 2003). Next, a district court must determine "whether an
                adequate alternative forum exists." Lueck v. Sundstrand Corp., 236 F.3d
1137, 1142 (9th Cir. 2001) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235,
                254 n.22 (1981)). If an adequate alternative forum does exist, the court
                must then weigh public and private interest factors to determine whether
                dismissal is warranted.     Id.     Dismissal for forum non conveniens is
                appropriate "only in exceptional circumstances when the factors weigh
                strongly in favor of another forum." Eaton v. Second Judicial Dist. Court,
                96 Nev. 773, 774-75, 616 P.2d 400, 401 (1980), overruled on other grounds
                by Pan, 120 Nev. at 228, 88 P.3d at 844.
                The Province's choice of a Nevada forum was entitled to less deference
                            Generally, a plaintiffs choice of forum is entitled to great
                deference, but a foreign plaintiffs choice of a United States forum is
                entitled to less deference. Pollux Holding, 329 F.3d at 71. While the law
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                recognizes the validity of a foreign plaintiffs selection of a United States
                forum in order to obtain jurisdiction over a defendant, a foreign plaintiffs
                choice will be entitled to substantial deference only where the case has
                bona fide connections to and convenience favors the chosen forum. Id. at
                74.
                            First, the Province contends that the district court should not
                have reduced the level of deference owed to its forum choice because it
                selected a Nevada forum to obtain personal jurisdiction over PDI. Even
                with this legitimate reason for choosing a foreign forum, the Province's
                choice is only entitled to additional deference to the extent that this case
                has bona fide connections to this state and convenience favors litigating
                this case in Nevada.     See id.   Because the Province only argues that
                personal jurisdiction is proper in Nevada through piercing Barrick's and
                PDI's corporate veils, the link between the Province's forum choice and its
                stated reason for that choice—establishing personal jurisdiction—is
                tenuous.   See id.   Moreover, Barrick's and PDI's subsidiaries' business
                activities are the only connection that this litigation appears to have with
                this state. This is not the type of bona fide connection that justifies giving
                a foreign plaintiffs forum choice substantial deference.              See id.
                Accordingly, we conclude that the district court properly gave reduced
                deference to the Province's forum choice.    See Piper Aircraft, 454 U.S. at
                255-56; Pollux Holding, 329 F.3d at 74.
                            Second, the Province argues that the district court applied the
                wrong level of deference by stating that the Province's forum choice was
                entitled to "little deference." The district court also quoted Piper Aircraft,
454 U.S. at 256, however, to state that "a foreign plaintiffs choice [of
                forum] deserves less deference." Because the district court referred to the
                appropriate "less deference" standard, we conclude that using the word
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                     "little," although unusual in this context, does not indicate an abuse of
                     discretion.   See Payne, 97 Nev. at 229, 626 P.2d at 1279. We therefore
                     conclude that the district court properly gave less deference to the
                     Province's choice of a Nevada forum. 2 Piper Aircraft, 454 U.S. at 255-56.
                     The district court did not abuse its discretion by finding that the public and
                     private interest factors favored dismissal for forum non conveniens
                                   The Province does not argue on appeal that British Columbia
                     and Ontario are inadequate alternative fora. Therefore, we now turn to
                     the district court's analysis of the public and private interest factors.    See
                     Lueck, 236 F.3d at 1142.
                           The district court did not abuse its discretion in its analysis of the
                           public interest factors
                                   The Province argues that the district court abused its
                     discretion by finding that the public interest factors favored dismissal for
                     forum non conveniens. We disagree.
                                   Relevant public interest factors include the local interest in the
                     case, the district court's familiarity with applicable law, the burdens on
                     local courts and jurors, court congestion, and the costs of resolving a
                     dispute unrelated to the plaintiffs chosen forum. Lueck, 236 F.3d at 1147
                     (citing Piper Aircraft, 454 U.S. at 259-61).




                           2 The Province further argues that it is not a foreign plaintiff whose
                     forum choice may be given less deference because it is suing as parens
                     patriae and some Marinduquerios reside in Nevada. Because the Province
                     fails to further explain its argument or cite any authority in support of it,
                     we decline to address this argument. See Edwards v. Emperor's Garden
                     Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (stating that
                     this court need not consider claims that are not cogently argued or
                     supported by relevant authority).

SUPREME COURT
        OF
     NEVADA
                                                             6
(0) 1947A    .ffer
                             As to the local interest in this case, the district court concluded
                 that either Canadian forum had more interest in this matter than Nevada.
                 The Province contends that some Marinduquenos living in Nevada may be
                 interested in this litigation, but that does not mean that Nevada, or even
                 Clark County, as a whole has an interest in this lawsuit. Barrick is
                 incorporated and headquartered in Ontario, Barrick and PDI claim that
                 only their subsidiaries have conducted business activities in Nevada, and
                 no events related to this litigation occurred in Nevada. Thus, this case
                 lacks any genuine connection to this state, and the district court did not
                 abuse its discretion by finding that there would be only minimal local
                 interest in this litigation. See id.; Payne, 97 Nev. at 229, 626 P.2d at 1279.
                             The district court also noted that neither it nor Canadian
                 courts would be familiar with the laws of the Philippines governing the
                 Province's claims, but Canadian law might govern some issues. The
                 Province has not demonstrated that the district court abused its discretion
                 by weighing this factor slightly in favor of dismissal.    Payne, 97 Nev. at
                 229, 626 P.2d at 1279.
                             It cannot be disputed that this complicated case will impose
                 heavy burdens on any court. The events giving rise to this litigation span
                 several decades, and extensive expert testimony will undoubtedly be
                 necessary to prove the Province's claims and damages. Thus, the district
                 court did not abuse its discretion by finding that the burdens and costs of
                 resolving this matter, which lacks any real connection to this state, support
                 dismissal. See Lueck, 236 F.3d at 1147. Similarly, the district court did
                 not abuse its discretion by finding that severe court congestion in the
                 Eighth Judicial District favored dismissal. See id.
                             Moreover, the district court did not abuse its discretion by
                 concluding that the weight of these factors favoring dismissal is
SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                  compounded by the fact that the parties continue to dispute whether
                  personal jurisdiction is proper in Nevada. Where "personal jurisdiction is
                  difficult to determine, and forum non conveniens considerations weigh
                  heavily in favor of dismissal," a court may properly dismiss a complaint for
                  forum non conveniens without first deciding whether it has personal
                  jurisdiction over the defendant   Sinochem Int'l Co. Ltd. v. Malaysia Int?
                  Shipping Corp., 549 U.S. 422, 436 (2007). Where a genuine dispute as to
                  personal jurisdiction exists, a district court may properly consider this
                  dispute in the forum non conveniens analysis. See id. at 435-36.
                              As the district court stated, resolving the preliminary issue of
                  personal jurisdiction alone "would likely entail extensive discovery,
                  briefing, and multiple court hearings." It is undisputed that Barrick's and
                  PDI's subsidiaries conducted business in Nevada, but the Province alleges
                  that Barrick and PDI ignored corporate formalities, such that the corporate
                  veils may be pierced to establish personal jurisdiction. See Viega GmbH v.
                  Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 40, 328 P.3d 1152, 1157
                  (2014) (stating that subsidiaries' contacts with a forum may support
                  personal jurisdiction over a parent if the corporate veil is pierced).
                  Whether a corporate veil should be pierced is a question of fact involving
                  several factors. LFC Mktg. Grp., Inc. v. Loomis, 116 Nev. 896, 904, 8 P.3d
841, 846-47 (2000). Thus, whether personal jurisdiction is proper in
                  Nevada under the alter ego doctrine could only be determined after
                  significant discovery regarding the corporate practices of Barrick, PDI, and
                  their subsidiaries. Accordingly, the existence of this dispute weighs
                  heavily in favor of dismissal for forum non conveniens, and the district
                  court properly considered Barrick's and PDI's personal jurisdiction
                  objections in its analysis. See Sinochem, 549 U.S. at 435-36.

SUPREME COURT
       OF




            •19
     NEVADA
                                                       8
(0) 1947A 91
                       The district court did not abuse its discretion by finding that the
                       private interest factors favored dismissal for forum non conveniens
                                 We also conclude that the district court properly exercised its
                  discretion in its analysis of the private interest factors. Relevant private
                  interest factors may include the location of a defendant corporation, access
                  to proof, the availability of compulsory process for unwilling witnesses, the
                  cost of obtaining testimony from willing witnesses, and the enforceability of
                  a judgment. Lueck, 236 F.3d at 1145; see also Eaton, 96 Nev. at 774, 616
                  P.2d at 401.
                                 The district court found that no parties or witnesses reside in
                  Nevada, whereas some witnesses reside in Canada, and compulsory
                  process is available throughout Canada. Although the Province contends
                  that Barrick and PDI failed to demonstrate the materiality of these
                  witnesses' testimony, many of these witnesses were named in the
                  Province's operative complaint, indicating that the Province believed their
                  testimony could be material. Thus, the district court did not abuse its
                  discretion by concluding that these factors favored dismissal.      See Lueck,
236 F.3d at 1145-46.
                                 We note that the district court's order did not mention U.S.G.S.
                  documents located in Virginia and Colorado, U.S.G.S. witnesses residing
                  throughout the United States, or witnesses residing in the United States
                  who participated in medical missions to Marinduque. The fact remains,
                  however, that none of these documents or witnesses is in Nevada, the
                  Province's chosen forum. Therefore, even though the district court did not
                  mention this evidence, the district court did not abuse its discretion by
                  concluding that the ease of bringing witnesses and evidence to trial favored
                  dismissal for forum non conveniens. See id.


SUPREME COURT
        OF
     NEVADA
                                                          9
(0) 1947A    eo
                                  Finally, the district court concluded that a judgment could be
                  more readily enforced against Barrick in Canada than in Nevada. Because
                  Barrick is incorporated under the laws of Ontario and headquartered
                  there, we cannot conclude that this finding amounted to an abuse of
                  discretion. See id.
                                  Taking all of the public and private interest factors together,
                  we conclude that the district court did not abuse its discretion by
                  dismissing the Province's complaint for forum non conveniens.           See id.;
                  Payne, 97 Nev. at 229, 626 P.2d at 1279.
                        Finding that litigating in Nevada would not harass, oppress, or vex
                        Barrick and PDI did not require the district court to deny the motion
                        to dismiss for forum non conveniens
                                  Finally, the Province contends that because the district court
                  found that litigating in Nevada would not subject Barrick and PDI "to
                  harassment, oppression, or vexatiousness," the district court could not
                  grant dismissal for forum non conveniens as a matter of law. We disagree.
                                  We have stated that in addition to the factors discussed above,
                  a district "court should also consider whether failure to apply the doctrine
                  would subject the defendant to harassment, oppression, vexatiousness or
                  inconvenience." Eaton, 96 Nev. at 774, 616 P.2d at 401 (emphasis added).
                  Thus, we have treated the issues of harassment, oppression, and
                  vexatiousness as factors to be considered in the forum non conveniens
                  analysis, not the dispositive talismans that the Province holds them out to
                  be.   See id.     The Province has not suggested any compelling reason to
                  depart from this approach, and we decline to do so. See Miller v. Burk, 124
Nev. 579, 597, 188 P.3d 1112, 1124 (2008) (stating that this court will not
                  overturn precedent "absent compelling reasons"). Therefore, the district
                  court was not required to deny the motion to dismiss simply because it
SUPREME COURT
      OF
    NEVADA
                                                          10
(0) 1947A arre.
                    found that litigating this matter in Nevada would not harass, oppress, or
                    vex Barrick and PDI.
                    The district court properly exercised its discretion in imposing conditions on
                    dismissal for forum non conveniens
                                A district court has discretion to impose conditions on a forum
                    non conveniens dismissal to ensure that the case may be heard in an
                    alternative forum. See, e.g., In re Union Carbide Corp. Gas Plant Disaster
                    at Bhopal, India in Dec., 1984, 809 F.2d 195, 203-04 (2d Cir. 1987); see also
                    Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163, 1178 (9th Cir. 2006).
                                The Province argues that the district court should have
                    conditioned dismissal on Barrick's and PDI's submission to jurisdiction in
                    the Philippines. The Province relies on Cortec Corp. v. Erste Bank Ber
                    Oesterreichischen Sparkassen AG, 535 F. Supp. 2d 403 (S.D.N.Y. 2008). In
                    Cortec, the defendant offered Croatia as an alternative forum, and the
                    district court sua sponte considered Austria as an alternative forum    Id. at
                    407, 411. The defendant in Cortec did not object to Austrian jurisdiction,
                    see id. at 411, and the district court imposed conditions on dismissal to
                    ensure that the case could be heard in either Croatia or Austria, id. at 409,
                    413. Here, Barrick and PDI consent to jurisdiction in either British
                    Columbia or Ontario, but continue to object to Philippine jurisdiction. We
                    note that nothing in the district court's order prevents the Province from
                    filing this action in the courts of the Philippines—the district court simply
                    declined to condition dismissal on Barrick's and PDI's submission to
                    jurisdiction in the Philippines The Province has not cited and we have not
                    found any authority stating that a district court may condition forum non
                    conveniens dismissal on a defendant's submission to jurisdiction in a single
                    forum that the defendant opposes. Moreover, adopting such a position
                    would encourage plaintiffs to file lawsuits in Nevada that have no
SUPREME COURT
       OF
    NEVADA
                                                          11
(0) 1947A .4014E9
                connection to this state, in the hope that district courts would condition
                forum non conveniens dismissals on defendants' submission to jurisdiction
                in other fora that the defendants opposed. We decline to turn the courts of
                this state into mere conduits for lawsuits that belong elsewhere.
                            To the extent that Barrick and PDI oppose the conditions
                imposed by the district court, we conclude that any such opposition lacks
                merit. An alternative forum is adequate if "the defendant is amenable to
                process in the other jurisdiction," Piper Aircraft, 454 U.S. at 254 n.22
                (internal quotation marks omitted), and the alternative forum "provide[s]
                the plaintiff with some remedy for his wrong," Lueck, 236 F.3d at 1143. A
                forum is inadequate "if a statute of limitations bars the bringing of the case
                in that forum."   Bank of Credit & Commerce Ina Ltd. a. State Bank of
                Pakistan, 273 F.3d 241, 246 (2d Cir. 2001). "District courts are not
                required to impose conditions on forum non conveniens dismissals, but it is
                an abuse of discretion to fail to do so when there is a justifiable reason to
                doubt that a party will cooperate with the foreign forum."          Carijano v.
                Occidental Petroleum Corp., 643 F.3d 1216, 1234 (9th Cir. 2011) (internal
                quotation marks omitted).
                            Here, the district court conditioned dismissal on Barrick's and
                PDI's (1) waiver of personal jurisdiction, statute of limitations, and forum
                non conveniens arguments in Ontario and British Columbia; and (2)
                stipulation that monetary and injunctive relief are available in either
                Canadian forum. These conditions merely ensured that Barrick and PDI
                would be amenable to suit in the alternative fora and the Province would
                have some remedy. Therefore, these conditions guaranteed the availability
                and adequacy of an alternative forum, see Piper Aircraft, 454 U.S. at 254
                n.22; Bank of Credit & Commerce Ina, 273 F.3d at 246; Lueck, 236 F.3d at

SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                 1143, and the district court did not abuse its discretion by imposing these
                 conditions, see Carijano, 643 F.3d at 1234.
                                                 CONCLUSION
                              We conclude that the district court properly gave less deference
                 to the Province's choice of a Nevada forum Applying this less deference
                 standard, the district court did not abuse its discretion by dismissing the
                 Province's complaint for forum non conveniens because, among other
                 reasons, this case lacks any bona fide connection to this state, adequate
                 alternative fora exist, and the burdens of litigating here outweigh any
                 convenience to the Province, Finally, we hold that the district court
                 imposed appropriate conditions on dismissal to ensure the existence of an
                 adequate alternative forum for this litigation. Therefore, we affirm the
                 district court's order dismissing the complaint for forum non conveniens.


                                                      I cx..A.A4A---azsar            J.
                                                     Parraguirre

                 We concur:

                                            ,C. J.




SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A    a